DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copies and the English translations have been received on 12/10/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/30/2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8-9 and 19-20 have been fully considered and are persuasive in view of the amendment filed on 12/14/2020.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8-9 and 19-20 
Applicant’s arguments with respect to claims 1, 4-9, 12 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4-9, 12 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0149543 A1 to Ang et al. (hereafter refers as Ang) in view of US 2018/0270812 A1 to Lee et al. (hereafter refers as Lee).
Regarding claim 1, Ang teaches a terminal in a wireless communication system (UE in a wireless communication system, Fig. 1, 19, paragraphs [230, 231]) comprising: 
a transceiver (transceiver 1930, Fig. 19 and paragraphs [231, 234]); and
at least one processor configured to (at least one processor configured to cause the UE to perform the functions, paragraphs [233, 296-297]):
receive, from a base station via radio resource control (RRC) signaling (the UE with the processor receives, from a base station/ANC 105, via RRC signaling/signaling prior to an TTI, paragraphs [174, 218, 228, 249]), information on a first bandwidth part (BWP) (an information that indicating a frequency location, i.e. a frequency range, and timing of the frequency range, i.e. TTI-level UE specific control region and/or TTI-level UE specific data region, wherein the frequency range is associated with an SPS configuration, paragraphs [174, 219, 218] and Fig. 12), wherein the first BWP is configured with a semi-persistent scheduling (SPS) configuration (wherein the frequency range, i.e. second frequency range, is configured with SPS configuration, paragraphs [174, 219] and Fig. 12), the SPS configuration including a periodicity associated with the (wherein the SPS configuration is specifying timing/periodicity associated with the second frequency range, i.e. TTI-level UE specific control region and/or TTI-level UE specific data region, paragraphs [157, 169, 174]); and
perform a SPS communication on the first BWP based on a CS-RNTI and the SPS configuration (the UE with the processor performs a SPS communication on the second frequency range, based on the SPS configuration, i.e. within the time locations specified in the SPS configuration, paragraphs [174-176, 281] and based on SPS C-RNTI, paragraph [176]); and
based on identifying at least one event associated with a switching of an active BWP, suspend the SPS communication on the first BWP and perform a communication on a second BWP (based on timing pattern/periodicity in the SPS configuration or based on a control information, the UE with the processor ends the SPS communication on the second frequency range and performs a communication on a first frequency range, i.e. subcarrier(s) associated with a common control channel, paragraphs [174-176, 211] and Fig. 12, 22), 
wherein the second BWP is activated and the first BWP is deactivated according to the at least one event (the first frequency range is activated/used and the second frequency range is released according to the timing pattern/periodicity in the SPS configuration or based on the control information paragraphs [174-176, 211] and Fig. 12, 22).
However, Ang does not explicitly teach receiving, via the RRC signaling, “a configured scheduling-radio network temporary identifier (CS-RNTI)”.

(UE in a wireless communication system, Fig. 1, 8, paragraph [129]) comprising: 
a transceiver (transceiver, Fig. 8 and paragraph [129]); and
at least one processor configured to (at least one processor configured to cause the UE to perform the functions, paragraphs [129-130]):
receive, from a base station via radio resource control (RRC) signaling (receives from a base station via RRC signaling, paragraphs [44, 82, 91]), a configured scheduling-radio network temporary identifier (CS-RNTI) and information on a first bandwidth part (BWP) (an SPS configuration that specifying a SPS resource(s) and an SPS C-RNTI scheduled for the UE, paragraphs [45, 51, 57, 81-86]),
based on identifying at least one event associated with a switching of an active BWP, suspend the SPS communication on the first BWP and perform a communication on a second BWP (based on timing pattern/periodicity in the SPS configuration or based on a control information, the UE with the processor ends a SPS communication on the SPS resource and performs communication on other resource(s), paragraphs [45-47, 50-56, 77, 96, 99, 122]),
wherein the second BWP is activated and the first BWP is deactivated according to the at least one event (the SPS resource is deactivated and other resource is activated based on timing pattern/periodicity in the SPS configuration or based on a control information, paragraphs [45-47, 50-56, 77, 96, 99, 122]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a configured scheduling-radio network temporary identifier (CS-RNTI) as taught by Lee, with the teachings of receiving, via the RRC signaling, SPS configuration as taught by Ang, for a purpose of allocating the CS-RNTI to the UE, thus enabling the base station to activate, reactivate and/or release the BWP using the CS-RNTI as needed (see Lee, paragraphs [115, 116]).
Regarding claim 12, a base station (a base station/ANC 105, Fig. 1, 20) in a wireless communication system (in a wireless communication system, Fig. 1, 19, paragraphs [230, 231]) comprising:
a transceiver (transceiver 2050, Fig. 20 and paragraph [236]); and
at least one processor configured to (at least one processor configured to cause the base station to perform the functions, paragraphs [239, 296-297]):
transmit, to a terminal via radio resource control (RRC) signaling (a base station/ANC 105 transmits to a UE, via RRC signaling/signaling, prior to an TTI, paragraphs [174, 218, 228, 249]), information on a first bandwidth part (BWP) (an information that indicating a frequency location, i.e. a frequency range, and timing of the frequency range, i.e. TTI-level UE specific control region and/or TTI-level UE specific data region, wherein the frequency range is associated with an SPS configuration, paragraphs [174, 219, 218] and Fig. 12), wherein the first BWP is configured with a semi persistent scheduling (SPS) configuration (wherein the frequency range, i.e. second frequency range, is configured with SPS configuration, paragraphs [174, 219] and Fig. 12), the SPS configuration including a periodicity associated with the first BWP (wherein the SPS configuration is specifying timing/periodicity associated with the second frequency range, i.e. TTI-level UE specific control region and/or TTI-level UE specific data region, paragraphs [157, 169, 174]); 
perform a SPS communication on the first BWP based on a CS-RNTI and the SPS configuration (performs a SPS communication on the second frequency range, based on the SPS configuration, i.e. within the time locations specified in the SPS configuration, paragraphs [174-176, 281] and based on SPS C-RNTI, paragraph [176]); and
based on identifying at least one event associated with a switching of an active BWP, suspend the SPS communication on the first BWP and perform a communication on a second BWP (based on timing pattern/periodicity in the SPS configuration or based on a control information, ends the SPS communication on the second frequency range and performs a communication on a first frequency range, i.e. subcarrier(s) associated with a common control channel, paragraphs [174-176, 211] and Fig. 12, 22),
wherein the second BWP is activated, and the first BWP is deactivated according to the at least one event (wherein the first frequency range is activated/used and the second frequency range is released according to the timing pattern/periodicity in the SPS configuration or based on the control information paragraphs [174-176, 211] and Fig. 12, 22).
However, Ang does not explicitly teach receiving, via the RRC signaling, “a configured scheduling-radio network temporary identifier (CS-RNTI)”.
Lee teaches a base station (a base station, Fig. 1, 8) in a wireless communication system (in a wireless communication system, Fig. 1) comprising:
a transceiver (transceiver, Fig. 8 and paragraph [128]); and
(at least one processor configured to cause the base station to perform the functions, paragraphs [128, 130-131]):
transmit, to a terminal via radio resource control (RRC) signaling (the base station transmits via RRC signaling, paragraphs [44, 82, 91]), a configured scheduling-radio network temporary identifier (CS-RNTI) and information on a first bandwidth part (BWP) (an SPS configuration that specifying SPS resources and an SPS C-RNTI scheduled for the UE, paragraphs [45, 51, 57, 81-86]),
based on identifying at least one event associated with a switching of an active BWP, suspend the SPS communication on the first BWP and perform a communication on a second BWP (based on timing pattern/periodicity in the SPS configuration or based on a control information, the UE with the processor ends a SPS communication on the SPS resource and performs communication on other resource(s), paragraphs [45-47, 50-56, 77, 96, 99, 122]),
wherein the second BWP is activated, and the first BWP is deactivated according to the at least one event (the SPS resource is deactivated and other resource is activated based on timing pattern/periodicity in the SPS configuration or based on a control information, paragraphs [45-47, 50-56, 77, 96, 99, 122]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting, via the RRC signaling a configured scheduling-radio network temporary identifier (CS-RNTI) as taught by Lee, with the teachings of transmitting, via the RRC signaling, SPS configuration as taught by Ang, for a purpose of allocating (see Lee, paragraphs [115, 116]).
Regarding claims 4 and 15, the combination Ang and Lee further teaches wherein the SPS configuration comprises a downlink BWP parameter and an uplink BWP parameter (wherein the SPS configuration comprises the parameters related to DL resources/bandwidth part and the parameters related to UL resources/bandwidth part, see Ang, paragraphs [155-156, 160, 174] and Lee, paragraphs [45-47, 50-56]).
Regarding claims 5 and 16, the combination Ang and Lee further teaches wherein the downlink BWP parameter comprises a downlink SPS resource configuration per serving cell and per BWP (wherein the parameters related to DL resources/bandwidth part are configured for the DL resources/bandwidth part and associated with a particular serving cell, paragraphs Ang, paragraphs [32, 155-156, 160, 165, 174] and Lee, paragraphs [45-47, 49-56]) and wherein the uplink BWP parameter comprises an uplink SPS resource configuration per serving cell and BWP (wherein the parameters related to UL resources/bandwidth part are configured for the UL resources/bandwidth part and associated with a particular serving cell, paragraphs Ang, paragraphs [32, 155-156, 160, 165, 174]  and Lee, paragraphs [45-47, 49-56, 99])
Regarding claims 6 and 17, Lee further teaches wherein the SPS configuration further comprises a number of hybrid automatic repeat request (HARQ) processes for the first BWP (wherein the SPS configuration comprises a number of HARQ processes for the SPS resources, paragraphs [50-54, 57]).
(see Lee, paragraphs [44, 47, 50-57])
Regarding claims 7 and 18, the combination of Ang and Lee further teaches the uplink SPS resource configuration comprises common configurations for a plurality BWPs (wherein the UL SPS resource configuration is also including information for SPS resources/channels, i.e. single SPS C-RNTI for plurality of logical channels, and/or UL resources for logical channels, see Lee, paragraphs [76, 77, 83-88]) and BWP specific configurations (the SPS configuration comprises timing for specific SPS resource/channel/specific frequency region, see Ang, paragraphs [136, 139, 211, 218], and wherein the each UL resource is mapped to a specific logical channel, Lee, abstract and paragraphs [77, 79, 83-87, 116, 125]).
Regarding claims 8 and 19, Lee further teach wherein the common configurations for the plurality of BWPs comprise at least one of a timer for the uplink transmission (timing for UL resources for uplink transmission, see Lee, paragraph [91]), and logical channel mapping information for mapping the uplink resource configuration to corresponding logical channel (mapping information for mapping logical channels to UL resources, paragraphs [89-91]).
, and logical channel mapping information for mapping the uplink resource configuration to corresponding logical channel as taught by Lee, with the teachings of the resource configuration as taught by Ang, for a purpose of ensuring that the UE/terminal is able to identify the timing of the UL transmission and how the mapping logical channel to the uplink resource, thus enabling the UE to transmitting logical channel based on the SPS configuration (see Lee, paragraphs [89-91]).
Regarding claims 9 and 20, the combination of Ang and Lee further teaches wherein the BWP specific configurations comprise at least one of identifier of resource for the uplink resource configuration and identifier of resource for physical uplink control channel (PUCCH) (wherein the BWP specific configurations includes at least logical channel identifier for UL resource configuration, see Lee, paragraphs [83-89, 124]) and
wherein the resource for PUCCH on at least one BWP that is active is considered valid at a time of the uplink transmission (wherein the resource for PUCCH on the bwp is valid/usable for uplink transmission, when the bwp is activated at the time of uplink transmission, see Ang, paragraphs [139, 141, 169-171], see Lee, paragraphs [87-88, 119]).
Regarding claims 21 and 23, the combination of Ang and Lee further teaches wherein the at least one event comprises: 
(using RRC message to disable an active SPS resource(s), see Ang, paragraphs [55, 90]);
a reception of control information indicating a change of the active BWP (based on a control information, the UE with the processor ends communication on the second frequency range configured with the SPS configuration and performs communication on a first frequency range, i.e. subcarrier(s) associated with a common control channel, see Ang, paragraphs [174-176, 211] and Fig. 12, 22, see Lee, paragraphs [45-47, 50-56, 77, 96, 99, 122]); and 
an expiration of a timer associated to the active BWP (based on timing pattern/periodicity in the SPS configuration, the UE with the processor ends communication on the second frequency range configured with the SPS configuration and performs communication on a first frequency range, i.e. subcarrier(s) associated with a common control channel, see Ang, paragraphs [174-176, 211] and Fig. 12, 22, see Lee, paragraphs [45-47, 50-56, 77, 96, 99, 122]).
Regarding claims 22 and 24, the combination of Ang and Lee further teaches wherein the at least one processor is further configured to receive, from the base station, information on a third BWP (wherein the SPS configuration is also including information regarding plurality of SPS resources/channels, see Ang, paragraphs [82-89, 113]),
wherein the CS-RNTI is configured to the first BWP and the third BWP (wherein the SPS C-RNTI is dedicated to plurality of resources, see Ang, paragraphs [86, 91, 113]), and wherein the third BWP is configured with a SPS configuration including a periodicity associated with the third BWP (wherein the SPS configuration is including SPS configuration for a plurality of BWP including a new SPS resources, see Ang, paragraphs [82-89, 113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0230578 A1 teaches SPS configuration for bandwidth part(s) (paragraph [121]), wherein the SPS configuration including a periodicity associated with the bandwidth part(s) (paragraphs [99, 105, 114, and 133]).
US 2019/0021085 A1 teaches transmitting SPS configuration and CS-RNTI, via RRC (paragraphs [154, 158]).
US 2017/0303302 A1 teaches transmitting SPS configuration and CS-RNTI, via RRC (paragraph [62]), wherein the CS-RNTI is used for activate or release the SPS resources (paragraphs [66-68]), wherein the SPS configuration including a periodicity associated with the bandwidth part(s) (paragraph [99]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 12, 2021